Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 27, 25, 28-30, 34-42 of copending Application No. 15600173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application have the similar limitations as the cop ending application except for narrower claim limitation of “… wherein the network connection handling element is adapted for handling security of the remote hearing care session.” Schneider (US20160212552) teaches on [0081] the fitter 11 will then be presented with a user interface on the screen of the mobile device 2 with which he can make changes to the current settings of the hearing device 4. The data input by the fitter 2 via the user interface is then send from the mobile device 2 to the business service component 10 which may process this data by means of a fitting software ("cloud app") being executed .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Co pending application: 15600173
Current Application: 17010386
 A system for managing a remote hearing care session facilitated by a hearing professional and including remote access to at least one hearing aid of a hearing aid user, and comprising: a hearing aid connection register provided on an internet-based server, the hearing aid connection register includes for each hearing aid a unique identity and a current connection information,
wherein the hearing aid connection register is adapted for: updating the connection information when receiving communicated connection information from a hearing aid, and providing the current connection information to a computer device upon request; wherein the at least one hearing aid contains a network connection handling element adapted for: detecting the presence of a wireless connection via a gateway to the internet, and uploading current connection information to the hearing aid connection register when the
wireless connection has been detected; and a computer device operated by the hearing professional and being adapted for: setting up the remote care session by requesting the hearing aid connection register to provide the current connection information for the at least one hearing aid, and establishing a connection to the at least one hearing aid based on the current connection information; and
providing remote access to and adjustment of at least one hearing aid in the remote hearing care session facilitated by the hearing professional; wherein the network connection handling element is stored as software code in a hearing aid memory and run as a program by a hearing aid processor.

27. The system according to claim 23, wherein the network connection handling element is adapted for handling security of the remote hearing care session.















































34. A method of managing a remote hearing care session facilitated by a hearing professional and including remote access to at least one hearing aid of a hearing aid user, wherein the at least one hearing aid contains a network connection handling element, and wherein a computer device is operated by the hearing professional, and the method comprising: providing a hearing aid connection register on an internet-based server, the hearing aid connection
register includes for each hearing aid a unique identity and a current connection information, updating the current connection information when receiving current connection information from a

means of the network connection handling element, the presence of a wireless connection from the at least one hearing aid via a gateway to the internet,
uploading current connection information from the at least one hearing aid to the hearing aid connection register when the wireless connection has been detected,
setting up the remote care session from the computer device by requesting the hearing aid connection register to provide the current connection information for the at least one hearing aid, establishing a connection from the computer device to the at least one hearing aid based on the
current connection information; and
providing remote access to and adjustment of at least one hearing aid in the remote hearing care session facilitated by the hearing professional:



 A system for managing a remote hearing care session facilitated by a hearing professional and including remote access to at least one hearing aid of a hearing aid user, and comprising: a hearing aid connection register provided on an internet-based server, the hearing aid connection register includes for each hearing aid a unique identity and a current connection information, wherein the hearing aid connection register is adapted for: updating the connection information when receiving communicated connection information from a hearing aid, and providing the current connection information to a computer device upon request; wherein the at least one hearing aid contains a network connection handling element adapted for: detecting the presence of a wireless connection via a gateway to the internet, and uploading current connection information to the hearing aid connection register when the wireless connection has been detected; and a computer device operated by the hearing professional and being adapted for: setting up the remote care session by requesting the hearing aid connection register to provide the current connection information for the at least one hearing aid, and establishing a connection to the at least one hearing aid based on the current connection information; and providing remote access to and adjustment of at least one hearing aid in the remote hearing care session facilitated by the hearing professional; wherein the network connection handling element is adapted for handling security of the remote hearing care session. 






8. A system for managing a remote hearing care session facilitated by a hearing professional and including remote access to at least one hearing aid of a hearing aid user, and comprising: a hearing aid connection register provided on an internet-based server, the hearing aid connection register includes for each hearing aid a unique identity and a current connection information, wherein the hearing aid connection register is adapted for: updating the connection information when receiving communicated connection information from a hearing aid, and providing the current connection information to a computer device upon request; a network connection handling element in said at least one hearing aid adapted for: 

11. A method of managing a remote hearing care session facilitated by a hearing professional and including remote access to at least one hearing aid of a hearing aid user, wherein the at least one hearing aid contains a network connection handling element, and wherein a computer device is operated by the hearing professional, the method comprising: providing a hearing aid connection register on an internet-based server, the hearing aid connection register including for each hearing aid a unique identity and a current connection information, updating the current connection information when receiving current connection information from a 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousnes.
1.	Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20160212552) in view of Sommer (US 20130272554). 

As to Claim 1, Schnieder teaches a system for managing a remote hearing care session facilitated by a hearing professional and including remote access to at least one hearing aid of a hearing aid user( [0008],[0009], controlling and configuring a user-specific hearing system … connecting the hearing system to a server via network..[0066] hearing system provider such as audiologist  makes use of cloud services to carry out hearing device fitting , maintenance and diagnostics ,  Figure 1) and comprising: a hearing aid connection register provided on an internet-based server ( server 1 stores Hearing aid identifier HID and account information such as user name , password in database 8, [0083]), the hearing aid connection register includes for each hearing aid a unique identity( HID) and a current connection information( pairing information comprising HID and the mobile device identifier SID stored in the database 8 can be achieved by the server 1 [0083] and also geographic proximity data of the two,  the hearing aid connection register is adapted for: updating the connection information when receiving communicated connection information from a hearing aid and providing the current connection information to a computer device upon request (  hearing accessory 5 which is a communication interface unit connected to network 7 such as internet, [0079], hearing device 4 can send the mobile device 2 identifier to the server 1 to which it would like to connect thus the hearing aid is capable of communicating via network 7 that itself is comprised of different networks, [0079] ) and as part of connecting hearing device to the server 1 the hearing device  sends username and password to the server 1, [0083]. Further, the user-specific customization may be stored in the hearing aid and can be requested by server, [0021]. The data is kept current. It is accessible to computing device in various methods taught in [0023]-[0028]. Regarding the following:
wherein the at least one hearing aid contains a network connection handling element adapted for: detecting the presence of a wireless connection via a gateway to the internet; uploading current connection information to the hearing aid connection register when the wireless connection has been detected, Schneider teaches [0079], hearing system 3 comprising a hearing device 4 and a hearing device accessory 5 is connected to a network 7, e.g. the Internet. The hearing device 4 further comprises a transceiver, which enables it to communicate with the hearing device accessory 5, e.g. via a short-range wireless link, such as an inductive link or a low-power Bluetooth link. The shown hearing device accessory 5 is a communication interface unit (hub or relay), which comprises both a short-range transceiver for communicating via the short-range uploading current connection information to the hearing aid connection register when the wireless connection has been detected. However, Sommer in related field (Hearing  See at least abstract. It would have been obvious to one of ordinary skill in the art to modify Schneider such that the hearing device is configured to upload and download data to and from the communication network through the server device, when the wireless connection has been detected so that the hearing device has a provision to access to common services such as updating hearing aid software with new features or accessing service information, See at least Sommer [0006]. Schneider in view of Sommer further teaches a computer device operated by the hearing professional and being adapted for: setting up the remote care session by requesting the hearing aid connection register to provide the current connection information for the at least one hearing aid, and establishing a connection to the at least one hearing aid based on the current connection information; and providing remote access to and adjustment of at least one hearing aid in the remote hearing care session facilitated by the hearing professional, wherein the network connection handling element is adapted for handling security of the remote hearing care session. Schneider teaches on [0081], As an example of a hearing system configuration service, an audiologist (indicated in FIG. 1 as "other person") 11 would like to fine-tune the fitting of the hearing device 4, e.g. make adjustments to various settings of the signal processing parameters of the hearing device 4 for different hearing situations. In order to do so, the audiologist 11 (also referred to as "fitter" in this case) will send a request for a fitting service from the mobile device 2 to the business service component 10 running on the server 1. The business service component 10 will then query the database 8 in order to determine the specific configuration of the hearing device 4, e.g. which hearing programs are available along with their present standard settings, and which signal processing functions (beamforming, noise cancelling, frequency compression, etc.) are available along with their present standard settings. Alternatively, the business service component 10 could also query the hearing system 3 (or hearing device 4) in order to obtain such information. Based on this information the business service component 10 will instruct the presentation service component 9 to download appropriate data to the mobile device 2. Again this can be a script for being executed by the web browser running on the mobile device 2 or a native app along with required data specific to the hearing device 4. The fitter 11 will then be presented with a user interface on the screen of the mobile device 2 with which he can make changes to the current settings of the hearing device 4. The data input by the fitter 2 via the user interface is then send from the mobile device 2 to the business service component 10 which may process this data by means of a fitting software ("cloud app") being executed on the server 1. The processed 

As to Claim 2, Schneider in view of Sommer teaches the limitations of Claim 1, and  wherein the computer device is adapted for setting up a direct connection using UDP (User Datagram Protocol) hole punching for establishing a bidirectional UDP connection, ( Sommer on [0018] teaches the second communication protocol is a user datagram protocol (UDP).
As to Claim 3, Schneider in view of Sommer teaches the limitations of Claim 1, and further comprising a user account database provided on an internet-based server, the user account database includes for each hearing aid user an indication of at least one hearing aid by means a unique identity for the at least one hearing aid, Sommer on [0042] teaches the personal server the personal server 204 comprises a memory 136, which may be utilized storing hearing device 202 specific data and Schneider teaches ( pairing information comprising HID and the mobile device identifier SID stored in the 
As to Claim 5, Schneider in view of Sommer teaches the limitations of Claim 1, and wherein the connection information of the hearing aid connection register is pre-programmed into the network connection handling element, Summer teaches on [0047] and [0048] the personal server 204 comprises a memory 136, which may be utilized storing hearing device 202 specific data such as environmental acoustic data logged during a period, and the wearer's reactions to the hearing device's selections of programs in certain acoustic environments.
As to Claim 7, Schneider in view of Sommer teaches the limitations of Claim 1, and wherein the computer device is adapted for adjusting the settings for alleviating the hearing loss in the at least one hearing aid, ( Schneider on [0081] teaches the acoustician adjusting the fitting of hearing aid by making various adjustments to the parameters. 
Allowable Subject Matter
Claims 4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.